Title: From John Adams to James McHenry, 16 May 1799
From: Adams, John
To: McHenry, James



Sir
Quincy May 16th 1799—

I have received your Letter of the 7th May and since there appears a difference of opinion concerning the Construction of the Constitution and the Law, and as I see no necessity for an immediate appointment, I am content to suspend it for the present, perhaps till the meeting of the Senate—
I think well of Mr. Williams as a gentleman of Science & Literature, as a good Citizen & brave man But his Military knowledge is new to me—I wish to know if in early life he was one of Paddocks Artilery Company? At present I am much inclined to appoint him, or rather nominate him as Major—and the others as Captains as you have proposed—I am happy in an oppertunity to appoint Mr Izard as well as Mr. Baron. My Sentiments of Lillie you know, and Ragsdele’s recommendations are of the first & best kind—Inclosed are all the papers returned

John Adams